United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3196
                        ___________________________

                               Janice M. Henderson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             Cypress Media, Inc., doing business as Kansas City Star

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 4, 2013
                              Filed: April 25, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Janice Henderson appeals the district court’s1 dismissal of her complaint
asserting various claims against her former employer, Cypress Media, Inc. The

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
district court dismissed her complaint for failure to state a claim. Upon careful
review, we conclude that the district court did not err in dismissing Henderson’s
complaint, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (de novo review of
dismissal for failure to state claim), and we additionally conclude that the district
court did not abuse its discretion in denying her motion for appointment of counsel,
see Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996) (trial court has broad discretion
to decide whether both plaintiff and court will benefit from appointment of counsel);
Rayes v. Johnson, 969 F.2d 700, 702 (8th Cir. 1992) (civil litigant has no
constitutional or statutory right to court-appointed attorney). We thus affirm. See 8th
Cir. R. 47B.
                         ______________________________




                                         -2-